Order entered September 4, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00973-CV

                     IN RE LOWELL DEQUINCY GREEN, Relator

                Original Proceeding from the 283rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F89-97008-HT

                                         ORDER
                        Before Justices Bridges, Brown, and Boatright

        Based on the Court’s opinion of this date, we DISMISS this proceeding for want of

jurisdiction.


                                                    /s/   DAVID L. BRIDGES
                                                          JUSTICE